
	
		II
		111th CONGRESS
		1st Session
		S. 1475
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2009
			Mr. Schumer (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit the heads of executive agencies from entering
		  into or renewing procurement contracts with persons that export certain
		  computer or telecommunications technologies to Iran, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce Iranian Cyber-Suppression
			 Act.
		2.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term executive agency has the meaning
			 given that term in section 4 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 403).
			(2)Sensitive
			 technologyThe term sensitive technology means
			 hardware, software, telecommunications equipment, or any other technology that
			 the President determines may be used by the Government of Iran—
				(A)to restrict the
			 free flow of unbiased information in Iran; or
				(B)to disrupt,
			 monitor, or otherwise restrict speech by the people of Iran.
				3.Prohibition on
			 procurement contracts with persons that export sensitive technology to
			 Iran
			(a)In
			 generalNotwithstanding any
			 other provision of law, the head of an executive agency may not enter into or
			 renew a contract for the procurement of goods or services with a person that
			 exports sensitive technology to Iran.
			(b)WaiverThe
			 President may waive the application of the prohibition under subsection (a) if
			 the President—
				(1)determines that
			 such a waiver is in the national interest of the United States; and
				(2)submits to
			 Congress a report describing the reasons for the determination.
				
